Name: Commission Regulation (EEC) No 2109/81 of 22 July 1981 fixing the sluice-gate prices and levies on pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 205/6 Official Journal of the European Communities 25 . 7 . 81 COMMISSION REGULATION (EEC) No 2109/81 of 22 July 1981 fixing the sluice-gate prices and levies on pigmeat period of five months ending one month before the quarter in respect of which the said component is calculated ; whereas that period is 1 February to 30 June 1981 ; Whereas the second component must be equal to 7 % of the average of the sluice-gate prices applicable for the four quarters to 1 May in each year ; Whereas the levies on the products specified in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 2759/75 other than pig carcases must be derived from the levy on pig carcases on the basis of the coeffi ­ cients fixed for such products pursuant to Article 10(4) of Regulation (EEC) No 2759/75 in Annex I to Commission Regulation (EEC) No 747/79 of 1 1 April 1979 fixing coefficients for calculating levies on pigmeat products other than pig carcases (6) ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2 ), and in particular Articles 8 and 12 ( 1 ) thereof, Whereas a levy fixed quarterly in advance must be charged on imports into the Community for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75 ; whereas levies were last fixed by Commission Regulation (EEC) No 1064/81 of 21 April 1981 (3 ) for the period 1 May to 31 July 1981 and levies must therefore be fixed anew for the period 1 August to 31 October 1981 ; Whereas the levy on pig carcases is made up of two components ; Whereas the first component must be equal to the difference between prices within the Community and on the world market for the quantity of feed grain specified in Article 1 of Council Regulation (EEC) No 2764/75 of 29 October 1975 laying down the rules for calculating a component of the levy on pig carcases (4 ), as amended by Regulation (EEC) No 370/76 (5 ), the composition whereof is indicated therein ; Whereas the value within the Community for that quantity of feed grain must be determined in accor ­ dance with Article 2 of Regulation (EEC) No 2764/75 ; whereas the value for the like quantity on the world market must be determined in accordance with Article 3 thereof ; Whereas the said Article 3 provides that the prices for each type of feed grain on the world market shall be equal to the average of the cif prices of such cereal ; whereas the cif prices shall be determined for the Whereas the levies on the products specified in Article 1 ( l)(c) of Regulation (EEC) No 2759/75 are made up of two components ; Whereas the first component must be derived from the levy on pig carcases on the basis of the coeffi ­ cients fixed in Annex II to Regulation (EEC) No 747/79 ; Whereas the second component must be equal to 7 % , and for products falling within heading No ex 16.02 of the Common Customs Tariff, to 10 % , of the average offer prices for imports during the 12 months to 1 May ; whereas these averages should be deter ­ mined bearing in mind all the information available relating to imports into the Community from third countries, taking into account the representative character of prices ; Whereas, in the case of products falling within subheadings 02.01 B II c) 1 to 7, 15.01 A I , 16.01 A and 16.02 A II of the Common Customs Tariff, in respect of which the rate of duty has been bound with GATT, the levies must not exceed the amount resulting from that binding ; &gt;) OJ No L 282, 1.11 . 1975, p . 1 . -) OJ No L 307 , 18 . 11 . 1980 , p . 5 . 3 ) OJ No L 111 , 23 . 4 . 1981 , p . 22 . ¢&gt;) OJ No L 282, 1.11 . 1975, p . 21 . 5 ) OJ No L 45 , 21 . 2 . 1976, p . 4 . ( 6 ) OJ No L 95, 16 . 4. 1979 , p . 5 . 25 . 7 . 81 Official Journal of the European Communities No L 205/7 Whereas the third amount, which represents overhead costs of production and marketing, shall , in accor ­ dance with Article 3 (2) of Regulation (EEC) No 2766/75, be 38-69 ECU per 100 kilograms of pig carcases : Whereas the sluice-gate prices of products referred to in Article 1 of Regulation (EEC) No 2766/75, other than pig carcases , must be derived from the sluice ­ gate price for pig carcases on the basis of the coeffi ­ cients laid down by Regulation (EEC) No 747/79 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 Whereas, for pig carcases and other products referred to in Article 1 of Council Regulation (EEC) No 2766/75 of 29 October 1975 establishing the list of products for which sluice-gate prices are to be fixed and laying down the rules for fixing the sluice-gate price for pig carcases ( 1 ), as last amended by Regula ­ tion (EEC) No 772/79 (2), the sluice-gate prices must be fixed in advance for each quarter ; whereas sluice ­ gate prices were last fixed by Regulation (EEC) No 1064/81 for the period 1 May to 31 July 1981 and prices must therefore be fixed anew for the period 1 August to 31 October 1981 ; Whereas the sluice-gate price for pig carcases is made up of three components ; Whereas the first component must be equal to the value on the world market of the quantity of feed grain equivalent to the quantity of feedingstuffs required for the production in third countries of one kilogram of pigmeat, such quantity being composed as provided in Article 2(1 ) of Regulation (EEC) No 2766/75 ; Whereas the value of that quantity of grain must be determined in accordance with Article 2 (2) and (3) of Regulation (EEC) No 2766/75 ; Whereas the said Article 2 provides that the price for each cereal on the world market shall be equal to the average of the cif prices of such cereal ; whereas the cif prices shall be determined for the period of five months ending one month before the quarter in respect of which the said amount is calculated ; whereas that period is 1 February to 30 June 1981 ; Whereas the second component, which represents the extra cost, in relation to feed grain of feedingstuffs other than grain required for the production of one kilogram of pigmeat, shall , in accordance with Article 3(1 ) of Regulation (EEC) No 2766/75, be 15 % of the value of the quantity of feed grain ; 1 . For the period 1 August to 31 October 1981 the levies provided for in Article 8 of Regulation (EEC) No 2759/75 for the products referred to in Article 1 ( 1 ) thereof and the sluice-gate prices provided for in Article 12 thereof for the products referred to in Article 1 of Regulation (EEC) No 2766/75 shall be as set out in the Annex hereto . 2 . Nevertheless, in the case of products falling within subheadings 02.01 B II c) 1 to 7, 15.01 A I, 16.01 A and 16.02 A II of the Common Customs Tariff, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. Article 2 This Regulation shall enter into force on 1 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 July 1981 . For the Commission The President Gaston THORN (') OJ No L 282, 1 . 11 . 1975, p . 25 . (2 ) OJ No L 99, 21 . 4. 1979 , p . 1 . No L 205/8 Official Journal of the European Communities 25 . 7 . 81 ANNEX to the Commission Regulation of 22 July 1981 fixing the sluice-gate prices and levies on pigmeat CCT heading No Description Sluice-gate price ECU/ 1 00 kg Amount of levies ECU/ 1 00 kg Conventional rate of duty bound within GATT (% ) 01.03 Live swine : A. Domestic species : II . Other : a) Sows having farrowed at least once, of a weight of not less than 160 kg 92-10 20-69  b) Other 108-29 24-33  02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh , chilled or frozen : A. Meat : III . Of swine : a) Of domestic swine : 1 . Carcases or half-carcases , with or without heads , feet or flare fat 140-82 31-64  2 . Hams and cuts of hams, unboned (bone-in ) 204-19 45-88  3 . Shoulders (fores) and cuts of shoulders , unboned (bone-in) 157-72 35-44  4 . Loins and cuts of loins , unboned (bone-in ) 228-13 51-26  5 . Bellies (streaky) and cuts of bellies 122-51 27-53  6 . Other : aa) Boned or boneless and frozen 228-13 51-26  bb) Other  51-26  B. Offals : II . Other : c ) Of domestic swine : 1 . Heads and cuts of heads ; necks  10-12 4 2 . Feet ; tails  2-85 4 3 . Kidneys  33-22 4 4 . Livers  38-28 7 5 . Hearts ; tongues ; lungs  18-98 4 6 . Livers , hearts , tongues and lungs attached to the trachea and gullet  27-84 4 7 . Other  27-84 4 02.05 Pig fat free of lean meat and poultry fat (not rendered or solvent ­ extracted), fresh , chilled , frozen , salted , in brine , dried or smoked : A. Back-fat : I. Fresh , chilled , frozen , salted or in brine 56-33 12-66  II . Dried or smoked  13-92  B. Pig fat , other than that falling within subheading A  7-59  25. 7. 81 Official Journal of the European Communities No L 205/9 CCT heading No Description Sluice-gate price ECU/ 1 00 kg Amount of levies ECU/ 1 00 kg Conventional rate of duty bound within GATT (% ) 02.06 Meat and edible meat offals (except poultry liver), salted , in brine , dried or smoked : B. Meat and edible meat offals of domestic swine : I. Meat : a) Salted or in brine : 1 . Carcases or half-carcases , with or without heads , feet or flare fat 140-82 31-64  2 . Bacon sides , spencers , 3/4 sides and middles : aa) Bacon sides 180-25 40-50  bb) Spencers  40-50  cc) 3 /4 sides and middles  44-30  3 . Hams and cuts of hams, unboned (bone-in) 204-19 45-88  4. Shoulders (fores) and cuts of shoulders , unboned (bone-in) 157-72 35-44  5 . Loins and cuts of loins , unboned (bone-in) 228-13 51-26  6 . Bellies (streaky) and cuts of bellies 122-51 27-53  7. Other  51-26  b) Dried or smoked : 1 . Carcases or half-carcases , with or without heads , feet or flare fat  44-30  2 . Bacon sides , spencers , 3/4 sides and middles : aa) Bacon sides  44-30  bb) Spencers  44-30  cc) 3 /4 sides and middles  47-46  3 . Hams and cuts of hams, unboned (bone-in) : aa) Slightly dried or slightly smoked  53-79  bb) Other  89-22  4. Shoulders (fores) and cuts of shoulders , unboned (bone-in) : aa) Slightly dried or slightly smoked  39-55  bb) Other  70-24  5 . Loins and cuts of loins , unboned (bone-in) : aa) Slightly dried or slightly smoked  60-12  bb) Other  88-28  6 . Bellies (streaky) and cuts of bellies : aa) Slightly dried or slightly smoked  31-64  I bb) Other  45-88  7. Other : aa) Slightly dried or slightly smoked  60-12  bb) Other  89-22  II . Edible meat offals : a) Heads and cuts of heads ; necks  10-12  b) Feet ; tails  2-85  c) Kidneys  33-22  d) Livers  38-28  e) Hearts ; tongues ; lungs  18-98  f) Livers , hearts , tongues and lungs attached to the trachea and gullet  27-84  g) Other  27-84  No L 205/ 10 Official Journal of the European Communities 25 . 7 . 81 CCT heading No Description Sluice-gate price ECU/ 1 00 kg Amount of levies ECU/ 1 00 kg Conventional rate of duty bound within GATT (% ) 15.01 Lard , other pig fat and poultry fat, rendered or solvent extracted : A. Lard and other pig fat : I. For industrial uses other than the manufacture of foodstuffs for human consumption (a) 10-12 3 II . Other 45-06 10-12  16.01 Sausages and the like , of meat, meat offal or animal blood : A. Liver sausages  60-80 24 B. Other (b) : I. Sausages , dry or for spreading, uncooked II . Other 102-05 68-92  16.02 Other prepared or preserved meat or meat offal : A. Liver : II . Other  67-13 25 B. Other : III . Other : a) Containing meat or offal of domestic swine : 1 . Containing bovine meat, uncooked 2 . Other, containing, by weight : aa) 80 % or more of meat or offal , of any kind, inclu ­ ding fats of any kind or origin : 11 . Hams, fillets and loins ; pieces thereof 22 . Shoulders and pieces thereof 33 . Other bb) 40 % or more but less than 80 % of meat or offals , of any kind, including fats of any kind or origin cc) Less than 40 % of meat or offal , of any kind, including fats of any kind or origin  142-96 108-52 89-46 60-81 51-84 38-70  (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . (b) The levy on sausages imported in containers which also contain preserving liquid shall be charged on the net weight, i . e . minus the weight of the liquid .